_____________

                                    No. 95-2639
                                   _____________

Junior Ray Shelton,                       *
                                          *
     Plaintiff - Appellant,               *    Appeal from the United States
                                          *    District Court for the
     v.                                   *    Western District of Missouri.
                                          *
Shirley S. Chater, Commissioner           *
of the Social Security                    *
Administration,                           *
                                          *
     Defendant - Appellee.                *


                                   _____________

                      Submitted:     January 12, 1996

                                Filed: July 1, 1996
                                   _____________

Before LOKEN, REAVLEY,* and HANSEN, Circuit Judges.
                              _____________


HANSEN, Circuit Judge.

     Junior Ray Shelton appeals from the district court's1 order affirming
the decision of the Commissioner of Social Security to deny disability
insurance benefits (DIB) and supplemental security income benefits (SSI).
Shelton challenges an administrative law judge's (ALJ) determination that
although Shelton could not return to his past work, he did not qualify for
benefits   because   he   was   capable   of   performing   work   that   exists   in
significant numbers in the national economy.          We affirm.




     *
      The Honorable Thomas M. Reavley, United States Circuit
Judge for the Fifth Circuit, sitting by designation.
     1
      The Honorable Joseph E. Stevens, Jr., United States
District Judge for the Western District of Missouri.
                                              I.


        In July 1992, Shelton filed applications seeking DIB under Title II
of the Social Security Act, 42 U.S.C. § 401 et seq., and SSI based on
disability under Title XVI of the Act, 42 U.S.C. § 1381 et seq.                 Shelton
alleged the onset of disability as of June 15, 1992, based on heart
problems and pain in his hip, back, and shoulder.               Shelton had suffered a
heart    attack    on   June    27,   1992,   after   which    he   underwent   coronary
angioplasty.      At Shelton's follow-up appointment, his doctor had determined
Shelton had "a very good prognosis, as far as his heart condition [wa]s
concerned."       (J.A. at 170.)        The doctor had also noted that Shelton had
suffered recurring pains in his left shoulder, hip, and lower back for the
past twenty years, and that anti-inflammatory medications had not been very
helpful.    In addition, Shelton had suffered from polio as a child but had
recovered without any permanent paralysis.             From 1988 until the onset of
his alleged disability, Shelton had worked as a self-employed carpenter,
bidding jobs and performing general carpentry.              Shelton's applications for
benefits were denied initially and on reconsideration.                Shelton sought a
hearing before an ALJ, which was held on November 2, 1993.


        Shelton was treated between July 1992 and November 1993 for a number
of ailments, including throat discomfort, a small hiatal hernia, digestive
problems, pain in the lower abdomen, back and hip pain, and nausea.                   On
February 2, 1993, Shelton's cardiac doctor stated that Shelton's activities
need not be restricted from a cardiovascular perspective.              His chiropractor
stated that, due to back pain, Shelton would be unable to return to work;
however, Shelton's orthopedic doctor concluded on February 18, 1993, that
Shelton    could    resume     normal    activities   and    recommended   conservative
treatment.    The orthopedist stated that Shelton could occasionally lift or
carry 50 pounds, frequently lift or carry 20 pounds, and




                                              2
sit for 4 hours per day and stand for 4 hours per day in full-time
employment.


     At the hearing, Shelton testified as follows:        He is not able to
perform as his orthopedist had stated; he cannot sit for an hour, can stand
at most for about 30 minutes, can lift at most about 20 pounds, and can
lift only 5 pounds on a frequent basis.     He lies down two to three times
daily and sometimes uses heat to ease the pain.     He does not do yard work
or housework, but he does sometimes accompany his wife to do the shopping.
Shelton is able to drive "to a certain extent."   He watches television, but
his other recreational activities have been limited or eliminated by his
impairments.    Shelton's wife also testified about his discomfort, stating
that he frequently changes positions, most of the time lying down or
sitting.    A friend of the family testified accordingly.


     The ALJ also heard testimony concerning Shelton's education and
literacy.   Shelton stated he had obtained an eighth grade diploma, but he
had missed quite a few days of school in order to work for his father.
Shelton testified that he can write, although he has some problems with
spelling.     He also stated he can read "to a certain extent,"   unless the
writing is "too complicated."    (J.A. at 41.)   Shelton's wife indicated he
can read and understand instructions on how to assemble something he might
have bought at the store.


     Applying the five-step sequential analysis for evaluating disability
claims, see 20 C.F.R. § 404.1520(b)-(f), the ALJ found first that Shelton
was not currently working and next that Shelton had a severe impairment of
coronary artery disease, status post-myocardial infarction with stable
angina, a small hiatal hernia, gastritis and duodenitis, and post-polio
syndrome with low back and left leg discomfort.      The ALJ then determined
that Shelton's impairments, individually or in combination, were not listed
or




                                      3
medically equal to any impairment listed in 20 C.F.R. § 404, Subpart P,
Appendix 1.     Fourth, the ALJ concluded that Shelton's impairments would
preclude him from performing his former work.      Upon that conclusion, the
burden shifted to the Commissioner to demonstrate that Shelton possessed
the residual functional capacity to perform jobs existing in significant
numbers in the national economy.


     Based on the medical evidence and the testimony presented, the ALJ
posed hypothetical questions to a vocational expert (VE).          The first
question assumed a hypothetical person of Shelton's age, with eight years
of education and with Shelton's vocational experience.      The hypothetical
person could frequently lift approximately 10 pounds, and occasionally lift
20 pounds.    The person would need to change positions due to discomfort or
pain after either sitting for less than an hour or standing for less than
30 minutes.    The person could sit and stand each for a total of about four
hours a day.    Based on these facts, the VE opined that the person could not
perform the work Shelton had previously performed but was capable of
several light, unskilled jobs, which the VE identified at the hearing.   The
VE stated that if the person was functionally illiterate and could not read
at all, however, he would not be capable of performing the jobs.          In
addition, if the person was required to lie down due to pain and discomfort
two to three times daily for periods of 30 minutes or more, the VE stated
that the person would not be able to return to work.


     Based on the VE's response to the first hypothetical question, the
ALJ found that Shelton was capable of returning to work and therefore was
not disabled as defined by the Social Security Act.      The Appeals Council
denied review initially and again after receiving additional evidence from
Shelton.    As such, the ALJ's decision stands as the final decision of the
Commissioner.     On appeal, the district court affirmed the Commissioner's
decision.     Shelton now appeals to this court.




                                      4
                                    II.


     We must affirm the Commissioner's decision if substantial evidence
exists to support the ALJ's determinations when the record is viewed as a
whole.   42 U.S.C. § 405(g); Reynolds v. Chater, 82 F.3d 254, 257 (8th Cir.
1996).   "Substantial evidence is less than a preponderance, but enough so
that a reasonable mind might find it adequate to support the conclusion."
Oberst v. Shalala, 2 F.3d 249, 250 (8th Cir. 1993).   "We do not reweigh the
evidence or review the factual record de novo."   Naber v. Shalala, 22 F.2d
186, 188 (8th Cir. 1994).      If the record evidence could support two
inconsistent positions and one of them represents the Commissioner's
findings, we must affirm the Commissioner's denial of benefits.    Mapes v.
Chater, 82 F.3d 259, 262 (8th Cir. 1996).


     Shelton contends that the ALJ erroneously concluded Shelton was
literate and, relatedly, failed to adequately develop the record on this
issue.   We disagree.   The record indicates that the ALJ questioned both
Shelton and Shelton's wife on this issue.      Their testimony reveals that
Shelton had completed the eighth grade and can read and write.   Shelton had
most recently worked as a self-employed carpenter (which is considered to
be skilled labor), bidding jobs and performing general carpentry work.
Considering this evidence, we believe the record as a whole supports the
ALJ's finding that Shelton is literate with a limited education.     See 20
C.F.R. § 404.1564(b)(3) ("Limited education means ability in reasoning,
arithmetic, and language skills, but not enough to allow a person with
these educational qualifications to do most of the more complex job duties
needed in semi-skilled or skilled jobs. . . .     [A] 7th grade through the
11th grade level of formal education is [generally considered to be] a
limited education.").


     Shelton also argues that the ALJ failed to use the proper standard
for reviewing subjective complaints of pain.   In particular, Shelton argues
the ALJ failed to account for his pain,




                                     5
which suggests impairment beyond that demonstrated by the objective medical
evidence.   See Polaski v. Heckler, 739 F.2d 1320, 1321-22 (8th Cir. 1984).
"When an ALJ reviews a claimant's subjective allegations of pain and
determines whether the claimant and his testimony are credible, the ALJ
must examine the factors listed in Polaski and apply those factors to the
individual."    Hall v. Chater, 62 F.3d 220, 223 (8th Cir. 1995).        The
Polaski factors include:


     "(1) the claimant's daily activities, (2) the duration,
     frequency and intensity of the pain, (3) dosage, effectiveness,
     and side effects of medication, (4) precipitating and
     aggravating factors, and (5) functional restrictions."


Id. (quoting Clive v. Sullivan, 939 F.2d 560, 565 (8th Cir. 1991)).    "When
making a determination based on these factors to reject an individual's
complaints, the ALJ must make an express credibility finding and give his
reasons for discrediting the testimony."    Id.
     The ALJ in this case made an express credibility finding under
Polaski and stated his reasons for that finding.     The ALJ found that the
evidence supports Shelton's statements concerning his pain as a general
matter, but not to the severity and degree of which Shelton complains.   The
ALJ determined that the objective evidence in the medical reports does not
support the degree of pain of which Shelton complains.     Furthermore, the
opinions of Shelton's treating physicians did not support Shelton's
allegations of pain to a high degree.    Shelton's cardiologist recommended
no restrictions on activities or work.    Shelton's orthopedist recommended
conservative treatment and had not prescribed significant amounts of
medication for pain.   Shelton's gastric problems appeared to be controlled
with medication.    The ALJ also noted Shelton "retains the capacity to
attend church twice every week, drive as needed, shop as needed,




                                     6
visit with others, and enjoy television and reading."2 (J.A. at 24.)                       In
addition, the ALJ noted that Shelton does not use a supportive device; nor
does he complain of any adverse side effects from his medication.                        Based
on the Polaski factors, the ALJ found that Shelton had overstated the
extent of his pain.        The ALJ concluded that Shelton's limited activities
were    the     result   of   lifestyle    choices,         not     medically   necessitated
limitations.      After careful review of the record as a whole, we find that
substantial evidence supports the ALJ's ultimate determination regarding
Shelton's credibility.


        Finally, Shelton challenges the brevity of the district court's one-
page order, essentially arguing that the court failed to adequately review
the Commissioner's decision and to consider Shelton's contentions.                        The
district court set out the correct legal standards, noting the entire
record must be reviewed.          "After reviewing the briefs, the ALJ's decision,
and    the     hearing   transcript,"     the       court   found    the   record   contained
substantial evidence supporting the ALJ's decision.                    (Appellant's Adden.
at A2.)       We operate under a presumption that the district court conducted
a proper review before rendering a decision.                Cf. United States v. Hamell,
931 F.2d 466, 468 (8th Cir. 1991) (presuming the district court conducted
de     novo    review    before    adopting         a   magistrate    judge's   report    and
recommendation).         Nothing in this record gives us any reason to abandon
this presumption and to




        2
      Shelton takes issue with this list of activities. While we
agree with him that the evidence does not support a finding that
he actually engages in all of these activities (e.g., reading for
enjoyment), the record does support a finding that he is capable
of participating in these activities. He can read; he watches
television; he drives and shops to some extent and attends church
twice each Sunday. We note that although Shelton cannot sit
through an entire one-hour church service, the ALJ included this
limitation in the relevant hypothetical question and thus
incorporated it into the ultimate decision. We therefore cannot
agree that the ALJ's decision is based on erroneous facts.

                                                7
assume the district judge failed to do what he explicitly stated he had
done.


        Accordingly, we affirm the judgment of the district court.


        A true copy.


             Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     8